Citation Nr: 1409209	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.

3.  Entitlement to service connection for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for bilateral diabetic retinopathy.

11.  Entitlement to service connection for tinnitus.  

13.  Entitlement to an initial disability rating greater than 30 percent for service-connected coronary artery disease.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  

In June 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such files reveals additional VA treatment records dated through May 2013 which are not contained in the paper claims file.  These records have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a higher initial disability rating for coronary artery disease and to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

By a signed submission received in June 2011, the Veteran withdrew all his appealed issues except entitlement to initial disability rating greater than 30 percent for service-connected coronary artery disease.  He, thus, withdrew appealed issues of service connection for arthritis of the right hand, service connection for arthritis of the left hand, service connection for arthritis of the right knee, service connection for arthritis of the left knee, peripheral neuropathy of the bilateral lower extremities, service connection for peripheral neuropathy of the bilateral upper extremities, service connection for skin cancer, service connection for high cholesterol, service connection for hypertension, service connection for bilateral diabetic retinopathy, and service connection for tinnitus.  


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for arthritis of the right hand, service connection for arthritis of the left hand, service connection for arthritis of the right knee, service connection for arthritis of the left knee, peripheral neuropathy of the bilateral lower extremities, service connection for peripheral neuropathy of the bilateral upper extremities, service connection for skin cancer, service connection for high cholesterol, service connection for hypertension, service connection for bilateral diabetic retinopathy, and service connection for tinnitus, have been met.  38 U.S.C.A. § 7104 , 7105 (West 2002); 38 C.F.R. § 20.204  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

During the June 2011 hearing, the Veteran's representative withdrew the issues of entitlement to service connection for arthritis of the right hand, service connection for arthritis of the left hand, service connection for arthritis of the right knee, service connection for arthritis of the left knee, peripheral neuropathy of the bilateral lower extremities, service connection for peripheral neuropathy of the bilateral upper extremities, service connection for skin cancer, service connection for high cholesterol, service connection for hypertension, service connection for bilateral diabetic retinopathy, and service connection for tinnitus.  This request was reiterated in a signed Statement In Support of Claim (VA Form 21-4138) submitted at the hearing in which the Veteran withdrew all issues then on appeal except the issue of an initial disability rating greater than 30 percent for service-connected coronary artery disease.  He, thus, effectively withdrew his appeals of issues as enumerated above.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeals as to all these issues must be dismissed, and these appeals are thereby rendered a nullity.  


ORDER

The appeal as to the issue of service connection for arthritis of the right hand is dismissed.

The appeal as to the issue of service connection for arthritis of the left hand is dismissed.

The appeal as to the issue of service connection for arthritis of the right knee is dismissed.

The appeal as to the issue of service connection for arthritis of the left knee is dismissed.

The appeal as to the issue of service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

The appeal as to the issue of service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal as to the issue of service connection for skin cancer is dismissed.

The appeal as to the issue of service connection for high cholesterol is dismissed.

The appeal as to the issue of service connection for hypertension is dismissed.

The appeal as to the issue of service connection for bilateral diabetic retinopathy is dismissed.

The appeal as to the issue of service connection for tinnitus is dismissed.


REMAND

Unfortunately, a remand is required as to the issues of a higher initial disability rating for coronary artery disease and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran has effectively asserted that his service-connected coronary artery disease has worsened since he was last examined for VA benefits purposes in June 2009.  This was explicitly endorsed at his June 2011 hearing during which he also expressed a willingness to undergo a new VA examination for his coronary artery disease.  The Board notes that the Veteran was afforded a VA examination addressing his cardiac condition in March 2010, however, the focus of the March 2010 examination was etiology of cardiovascular disease, rather than severity of disease.  

When a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

At his hearing, the Veteran also informed that he was in receipt of Social Security Administration disability benefits, including due to his heart disease.  Social Security Administration records were obtained and associated with the claims file in May 2009.  He also then informed of his past work in the construction field, of his cardiac disability having adversely affected his ability to find work, and of the negative impact of his cardiac disability on his capacity to perform construction work.  The Veteran has thus effectively raised the issue of unemployability due to his service-connected coronary artery disease.  

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claim of entitlement to increased disability rating.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall then arrange for the Veteran to be scheduled for a VA examination by an appropriate physician to ascertain the severity and manifestations of his service-connected coronary artery disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. All necessary tests and studies shall be conducted.

The examiner should describe in detail all current manifestations of the Veteran's coronary artery disease.  
The examiner is also requested to state whether the Veteran's coronary artery disease is most closely manifested by: 

(a) workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray; 

(b) more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; or 

(c) chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

In addition, the examiner should provide an opinion concerning the impact of the service-connected coronary artery disease on the Veteran's ability to work, to include whether the coronary artery disease is sufficient by itself to preclude him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background (without consideration of age or impairment associated with other disabilities).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The supporting rationale for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


